t c memo united_states tax_court nancy j hukkanen-campbell petitioner v commissioner of internal revenue respondent docket no filed date robert j rayburn iii for petitioner douglas s polsky for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioner respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year ended date the issues for our consideration are whether petitioner’s dollar_figure judgment received in an action under the pre-1991 title vii of the civil rights act of publaw_88_ 78_stat_241 title vii is excludable from gross_income under sec_104 and if the title vii proceeds are includable in income whether petitioner is entitled to exclude from gross_income that portion of the proceeds paid as attorney’s fees under her contingent_fee retainer agreement findings_of_fact the facts in this case have been fully stipulated and the case was submitted to the court under rule petitioner resided in shawnee kansas at the time her petition was filed in this case petitioner was employed at the international union of operating engineers hoisting and portable local no local from date to date on date petitioner filed a complaint in the u s district_court for the western district of missouri western division against local and against sam f long long the chief_executive_officer of local during petitioner’s employment petitioner’s complaint contained the allegation that in she was constructively discharged in violation of title vii petitioner sought ' the stipulation of facts and the attached exhibits are incorporated herein by this reference unless otherwise indicated rule references are to this court’s rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the taxable_year in question injunctive relief backpay front pay the monetary equivalent of reinstatement benefits attorney’s fees and reasonable costs the district_court ruled in favor of petitioner and found that petitioner had been subjected to unwelcome sexual harassment based on petitioner’s gender and that such harassment was sufficiently severe and pervasive so as to unreasonably interfere with her work performance and create an intimidating hostile and offensive work environment the district_court entered a final judgment on date awarding petitioner dollar_figure in backpay dollar_figure in front pay dollar_figure in pension benefits dollar_figure in attorney’s fees and dollar_figure in reasonable costs local and long appealed and petitioner cross--appealed to the u s court_of_appeals for the ebighth circuit the court_of_appeals upheld the backpay front pay and pension benefits and remanded the attorney’s fees award to the district_court for further consideration see 3_f3d_281 8th cir in connection with petitioner’s lawsuit petitioner and her attorneys entered into a contract for employment for litigation on a contingency fee basis contingency fee contract the contingency fee contract provided that petitioner’s attorneys would receive percent of the total recovery including attorney’s fees or dollar_figure per hour for all time from the beginning of the case to completion or the court-awarded fee whichever figure was greater plus any expenses that were not paid_by petitioner in no event however was petitioner to receive less than percent of the combined award of attorney’s fees and client award after deduction of expenses on date local paid petitioner dollar_figure in partial satisfaction of the title vii judgment the payment was made jointly to petitioner and her attorneys ultimately dollar_figure was retained by petitioner and dollar_figure as legal fees was retained by petitioner’s attorneys petitioner timely filed her federal_income_tax return for the taxable_year original return and reported the entire dollar_figure judgment as other income and reported the dollar_figure in attorney’s fees as a miscellaneous itemized_deduction in petitioner filed an amended u s individual_income_tax_return form 1040x for the taxable_year excluding the dollar_figure judgment from income thereby eliminating the need to claim the dollar_figure in attorney’s fees asa result petitioner reported that her corrected tax_liability was dollar_figure that she had paid dollar_figure and that she was entitled to a refund of dollar_figure opinion respondent determined that petitioner’s gross_income included the dollar_figure award respondent also determined that petitioner’s legal fees and costs totaling dollar_figure were deductible as a miscellaneous itemized_deduction subject_to the 2-percent floor under sec_67 respondent did not allow the miscellaneous itemized_deduction for legal fees in computing petitioner’s alternative_minimum_taxable_income thus under respondent’s determination petitioner would be subject_to alternative_minimum_tax amt under sec_55 and sec_56 of dollar_figure petitioner contends that the dollar_figure award is excludable from income or alternatively if the award is not excludable the portion of the award paid as attorney’s fees is excludable from income and petitioner is not liable for amt excludability of title vii judgment proceeds we must first decide whether petitioner’s title vii judgment proceeds are excludable from gross_income except as otherwise provided gross_income includes income from all sources see sec_61 348_us_426 although sec_61 concerning the inclusion of income has been broadly construed statutory exclusions from income have been more narrowly construed see 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir one such statutory exclusion appears in sec_104 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term damages received whether by suit or agreement means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs thus damages may be excluded from gross_income only if petitioner shows that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see commissioner v schleier supra pincite 48_f3d_894 5th cir 105_tc_396 affd 121_f3d_393 8th cir when damages are received pursuant to a suit or settlement agreement the nature of the underlying claim determines whether such damages are excludable under sec_104 see 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part revd in part and remanded on another ground 70_f3d_34 5th cir determining the nature of the claim is a factual inquiry see bagley v commissioner supra pincite 98_tc_1 the claim must be bona_fide but not necessarily valid see 35_f3d_93 2d cir robinson v commissioner supra pincite stocks v commissioner supra pincite the crucial guestion is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite in united_states v burke supra the taxpayers brought a sex discrimination claim under title vii against their employer the parties subsequently settled the case and the employer withheld federal income taxes on the settlement received by the taxpayers the taxpayers sought refunds of the withheld taxes on the ground that the settlement was excludable under sec_104 as ‘damages received on account of personal injuries or sickness ’ id pincite quoting sec_104 the supreme court held that the nature of the claim underlying the taxpayers’ settlement determined the excludability of the settlement under sec_104 see id pincite the court noted that title vii focused on ‘legal injuries of an economic character’ and limited the available remedy to backpay awards and injunctive relief id pincite quoting 422_us_405 the court further stated nothing in this remedial scheme purports to recompense a title vii plaintiff for any of the other traditional harms associated with personal injury such as pain and suffering emotional distress harm to reputation or other consequential damages id pincite because the taxpayers’ remedies under title vii were limited to wages on which they otherwise would have been taxed the court held that title vii’s sole remedial focus was the award of back wages and did not redress a tortlike personal injury within the meaning of sec_104 and the applicable regulations see id pincite as such the settlements received by the taxpayers pursuant to their title vii claims were not excludable from gross_income under sec_104 similar to the taxpayers in united_states v burke supra petitioner brought a claim under title vii against her employer since the damages available to petitioner as a title vii claimant consisted only of wages which would otherwise be taxable the dollar_figure recovery received by petitioner as partial payment of her title vii judgment does not constitute damages received on account of personal injuries thus under the reasoning of in the civil rights act publaw_102_166 105_stat_1071 expanded the damages available under title vii and created a right of recovery for compensatory and punitive_damages for certain intentional violations of title vii in 511_us_244 the supreme court held that the amendments to the civil rights act did not apply retroactively because petitioner’s title vii suit was filed in and the conduct underlying the suit occurred from to the application of sec_104 to any amounts received from petitioner’s title vii claim must be considered in light of the civil rights act as it existed prior to the amendments see clark v commissioner tcmemo_1997_156 in any event there is no evidence that petitioner sought in her complaint or was awarded damages on account of personal injury burke petitioner’s title vii recovery is not excludable from gross_income under sec_104 petitioner advances several arguments in support of her contention that the proceeds received from her title vii claim are excludable from income petitioner’s first argument draws upon the reasoning contained in a dissenting view expressed by justice o’connor in united state v burke supra pincite that dissenting view suggests that the focus should be on the broad policy underlying title vii rather than the possible remedies available to claimants in the dissent it was also pointed out that title vii actions did not fix the character of the right that plaintiffs were seeking to enforce trying to capitalize on that reasoning petitioner contends that under the laws of her state her suit was based in common-law torts assault battery sexual assault and sexual battery although the form of the title vii relief was denominated as wages petitioner argues that in substance her claim was founded in tort we note however that if petitioner had an alternative cause of action under state law she chose not to pursue it and instead brought her action under title vii in order to bolster her substance argument petitioner cites 49_tc_234 and states that the tax treatment of the result of litigation should not turn upon which remedy or course of action is selected by the -- - taxpayer central foundry co addressed whether a corporation could deduct the reimbursement of shareholders’ expenses from a successful proxy fight as ordinary and necessary business_expenses the court stated that no matter which remedy the shareholder selected a derivative action or a proxy contest it was the proximate relationship to the corporation and the benefit to the corporation that determined whether the expenses were deductible central foundry co however has not been relied upon by this court or any other court for guidance in determining whether recoveries by taxpayers are excludable from gross_income under sec_104 thus we do not view central foundry co as persuasive support for petitioner’s position that the focus should be on the legislative policy underlying title vii rather than the possible remedies available to claimants more important however is the fact that the supreme court did not follow the dissent’s view in burke and held that a claim under title vii is not based on a tort or tort type right taking account of the kinds of remedies that may be awarded for that claim united_states v burke supra pincite because pre-1991 title vii remedies were limited to backpay and injunctive relief the court held that a sex discrimination claim did not assert a tort or tort type right regardless of whether petitioner’s claims may have had an analogue at common_law the supreme court in burke looked to the remedy that was addressed by title vii petitioner also argues that burke should be read narrowly to apply to cases based on economic acts that result predominately in economic harm petitioner contends that in cases where common_law tort remedies exist burke should not apply petitioner in an attempt to distinguish burke points out that the taxpayers’ sole claim in that case was for damages based on economic rights whereas petitioner had a tort claim at common_law we disagree with petitioner since the majority opinion in burke did not address possibilities outside of title vii more importantly petitioner’s recovery here was based entirely on title vii and no evidence was presented establishing that petitioner had any other remedies at common_law even assuming petitioner did have other avenues of relief outside title vii petitioner chose to file a title vii action and is now bound by the tax consequences that attach to recoveries under title vii we hold that the proceeds from petitioner’s title vii award are not excluded from gross_income under sec_104 ebxcludability of attorney’s fees the next issue for our consideration is whether petitioner is entitled to exclude from her gross_income that portion of her title vii proceeds paid as attorney’s fees petitioner argues that if sec_104 does not apply and her title vii -- judgment proceeds are includable in her gross_income the dollar_figure paid to her attorneys is excludable from her gross_income because it was paid directly to her counsel under a contingent_fee retainer agreement we note at the outset that this court has relying on the well-established assignment_of_income_doctrine uniformly rejected the contention that taxpayers may exclude the amount of their legal fees and costs from gross_income see kenseth v commissioner t c ___ 38_tc_707 affd per curiam 319_f2d_532 3d cir benci-woodward v commissioner tcmemo_1998_395 petitioner relies on 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 arguing that under the attorney’s lien rationale an attorney’s contingent_fee portion of a judgment is not included in the taxpayer’s income in cotnam the taxpayer and her attorneys entered into a contingent_fee agreement under which the attorneys would receive percent of any amount recovered on behalf of the taxpayer on her claim the taxpayer received a judgment on the claim and a check in the amount of the judgment was made payable to both her and her attorneys the attorneys retained their share of the proceeds and remitted the rest to the taxpayer in holding that the amount retained by the attorneys was not includable in the taxpayer’s gross_income the court_of_appeals for the fifth circuit concluded that under alabama state law the applicable law in cotnam the contingent_fee arrangement operated to assign to the attorneys an equitable lien and interest as to percent of the judgment as stated in the provision of the alabama code relied upon by the court_of_appeals upon suits judgments and decrees for money attorneys shall have a lien superior to all liens but tax_liens and no person shall be at liberty to satisfy said suit judgment or decree until the lien or claim of the attorney for his fees is fully satisfied and attorneys at law shall have the same right and power over said suits judgments and decrees to enforce their liens as their clients had or may have for the amount due thereon to them cotnam v commissioner supra pincite n quoting ala code sec_64 the parties here agree that missouri law is the applicable law in this case petitioner argues that the missouri statute regarding attorney liens is similar to that of the alabama statute quoted above and therefore cotnam is applicable here we disagree in the present case the applicable missouri statute provides as follows the compensation of an attorney or counselor for his services is governed by agreement express or implied which is not restrained by law from the commencement of an action or the service of an answer containing a counterclaim the attorney who appears for a party has a lien upon his client’s cause of action or counterclaim which attaches to a verdict report decision or judgment in his client’s favor and the proceeds thereof in whosesoever hands they may come and cannot be affected by any settlement between the parties before or after judgment mo ann stat sec west this provision stands in marked contrast to the provision of the alabama code relied on in cotnam although both provisions give an attorney a lien to secure his or her compensation the missouri provision unlike the alabama provision does not give attorneys the same right and power over suits judgments and decrees as their clients had or may have while we agree with petitioner that missouri law does provide attorneys with a lien interest in their client’s cause of action we are unable to find and petitioner fails to cite any authority under missouri law that transfers to the attorneys an ownership or proprietary interest in their client’s cause of action rather the cases that petitioner has cited only allow attorneys a lien interest as opposed to an equity or ownership_interest in their client’s cause of action in missouri attorneys do not have the same substantive rights in proceeds recovered on behalf of their clients as do attorneys in alabama see mills v metropolitan st ry co s w mo the cause of action is the property of the client and not the attorney the missouri provision granting a lien interest to secure an attorney’s compensation is more akin to those attorney lien -- - provisions of states that have been distinguished from the attorney lien provisions of alabama see 43_f3d_1451 fed cir holding maryland attorney lien statute does not give attorney an ownership_interest in claim of his or her client 50_tc_975 pennsylvania law distinguishable from alabama statute 38_tc_137 holding nebraska attorney lien statute distinguishable from alabama attorney lien statute coady v commissioner tcmemo_1998_291 alaska attorney lien statute distinguishable from alabama statute petitioner next contends that missouri law provides the same attorney lien priority as does alabama law in cotnam the court interpreted alabama law as providing an attorney lien with a superior priority over the defendant’s set-off right against the plaintiff see cotnam v commissioner supra pincite petitioner relies on 944_fsupp_793 b d mo for the proposition that missouri case law has recognized the same superior attorney lien priority concept as stated in cotnam the district court’s decision in hillside however was reversed by the court_of_appeals for the brighth circuit in 147_f3d_732 8th cir in reversing the court_of_appeals concluded that the lower court’s holding regarding the -- - attorney lien priority was contrary to missouri law and that under missouri law an attorney’s lien on the plaintiff’s judgment is inferior to the defendant’s right to set off its own judgment against the plaintiff hillside enters inc v continental carlisle inc f 3d pincite the fact that missouri law subordinates an attorney’s lien to the rights existing between the parties to the action or proceeding clearly distinguishes it from the alabama provision cited in cotnam where the lien of an attorney is superior to all liens but tax_liens ala code sec_64 based on the foregoing we find petitioner’s case distinguishable from cotnam and hold that petitioner’s gross_income includes the dollar_figure of her title vii proceeds paid to her counsel as attorney’s fees petitioner complains that she is not subject_to amt because the attorney’s fees portion of the judgment is not included in gross_income we have held that petitioner’s gross_income includes the portion of her title vii proceeds paid to her counsel as attorney’s fees and therefore petitioner’s argument that she is not subject_to amt is rejected we would reach this same holding irrespective of the differences between the missouri and alabama attorney lien statutes see kenseth v commissioner t c __ majority rejected the reasoning of 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 petitioner concedes that if the entire dollar_figure award is included in her gross_income the proper treatment of the attorney’s fees is as a miscellaneous itemized_deduction as reported on petitioner’s original return sec_162 a provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business legal fees incurred by a taxpayer as an expense of employment are miscellaneous_itemized_deductions subject_to the overall_limitation_on_itemized_deductions see sec_67 and sec_68 72_f3d_938 lst cir affg tcmemo_1995_51 bagley v commissioner t c pincite accordingly petitioner’s legal fees are deductible as a miscellaneous itemized_deduction petitioner does not dispute respondent’s contention that the treatment of the attorney’s fees as a miscellaneous itemized_deduction triggers the application of the amt under sec_55 and sec_56 under sec_56 a an individual taxpayer’s deduction for miscellaneous_itemized_deductions is not allowed in computing alternative_minimum_taxable_income see alexander v commissioner supra pincite therefore petitioner is not permitted to deduct her attorney’s fees as a miscellaneous itemized_deduction for purposes of computing amt to reflect the foregoing decision will be entered for respondent
